DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

 Response to Amendment
	By Applicant's amendment filed January 14, 2021, claims 2 and 14 have been amended. Claims 6, 12 and 13 were previously canceled.  Claims 1, 3-5, 7-11 and 15-22 are withdrawn.  Claims 2 and 14 are currently presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(a) is hereby withdrawn.  Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(d) is hereby withdrawn. 
January 14, 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to recite that the non-ionic copolymer consisting of polyethylene glycol and polypropylene glycol blocks is present from 100-150 g/L in the composition.  However, Applicant argues that Charrueau teaches that less than 17% of poloxamer 407 does not gel at 37° C.  Thus Applicant argues that Charrueau teaches away from the use of between 10% and 15% of the non-ionic copolymer to gel the formulation of mesalamine and phospholipids between 32 and 38°C as claimed in the instant claims.  
These arguments are found not persuasive since the amount of poloxamer 407 as disclosed in Charrueau et al. is specific for rectal solutions containing short-chain fatty acids.  The composition of Lichtenberger contains different components from the composition of Charrueau et al.  Thus it would not be reasonable to expect the same concentration of poloxamer 407 to be used in the composition of Lichtenberger.  Charrueau et al. teaches that the sol-gel transition temperature of poloxamer 407 solutions is dependent on the polymer concentration and the ionic content of the solution and it can be changed using additives, and some inorganic salts, like sodium chloride, lower the sol-gel transition temperature and increase the viscosity of the gels (page 355).  Thus it is clear that the components of the formulation influence the amount poloxamer 407 that would be needed to gel the formulation at physiologically relevant temperatures. Therefore, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the poloxamer 407 concentration in the 
It is noted that Charrueau et al. teaches the same use for poloxamer 407 as Applicant.  Applicant argues that once the claimed compositions are inside the colon and at physiological temperatures, e.g. about 37° C, they transition to gels which allows them to be comfortably and stably retained.  Charrueau et al. teaches that poloxamer 407 should be assessed to determine compatibility with the components of the solution and to determine the range of concentrations that could provide solutions that are liquid at room temperature and that gel at physiological temperature (page 355).  Charrueau et al. concludes that the 18% poloxamer 407 concentration provided a solution that was liquid at room temperature, gelled at 37°C, possessed adhesive properties, and controlled short-chain fatty acid release (abstract).
Thus the teachings of Charrueau et al. provide motivation to add poloxamer 407 to the formulation of Lichtenberger to improve the properties of the enema formulation for rectal administration.  Charrueau et al. specifically teaches that a major disadvantage of rectal solutions is the inconvenience of handling an enema or the incapability of retaining it due to disease and the liquid form requires bed rest after introduction twice a day (page 352).  Charrueau et al. teaches that these problems may be overcome in part by the use of mucoadhesive gel preparations which could result in longer persistence in the colon and less interference with daily life activities (page 352).  Although the teachings of Charrueau et al. do not necessarily provide teachings with respect to the amount of the poloxamer 407 that would be needed in the formulation of Lichtenberger, it would be routine experimentation and not undue experimentation to In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See MPEP § 716.07.  Thus it is maintained that a person of ordinary skill in the art would optimize the concentration of poloxamer 407 such that the optimal amount is achieved.  Since Charrueau et al. teaches that the composition should be liquid at room temperature and gel at physiological temperature, one would necessarily arrive at the concentrations as claimed since Applicant teaches the same purpose and the same reason for adding the gelling agent as the prior art.
Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  In addition, a new rejection under 35 USC 112(b) necessitated by Applicant’s amendments to the claims is detailed below.
This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "or mixture of polymers" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim since line 2 of claim 2 recites a non-ionic block copolymer consisting of polyethylene glycol and polypropylene glycol blocks.  Thus claim 2 and all claims dependent upon claim 2 are indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenberger U.S. Publication No. 2008/0020056 A1 in view of Charrueau et al. (2001, Drug Development and Industrial Pharmacy, 27(4), pages 351-357).
Claims 2 and 14 of the instant application claim an enema composition comprising from 10% to 15% (100-150 g/L) of a non-ionic block copolymer consisting of polyethylene glycol and polypropylene glycol blocks such as Poloxamer 407, from 5 to 20 g/L of a phospholipid or mixture of phospholipids such as a mixture of 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), from 60 to 80 g/L of mesalazine or mesalamine, and the remainder of the volume comprises water, and wherein the non-ionic block copolymer or mixture of polymers is added in an amount that the composition comprises a gel transition temperature between 32 and 38 degrees C.
Lichtenberger teaches a composition comprising a 5-amino salicylic acid (5ASA) and a phospholipid for treating inflammatory bowel disease (IBD) (abstract).  Lichtenberger teaches unique formulations for treating inflammatory bowel disease (IBD), such as ulcerative colitis, including 5-amino salicylic acid (5ASA) and a 
Lichtenberger teaches that compositions of 5-amino salicylic acid (5ASA) and 5ASA based pharmaceuticals and phospholipids such as phosphatidylcholine have improved activity to reduce colitis [0035] [0039]. Lichtenberger teaches that the phospholipids are phospholipids enriched in phosphatidylcholine (PC) or a derivative of phosphatidylcholine [0035]. These 5ASA/PC formulations are capable of being administered orally, enterally, or rectally (enema) for treatment or amelioration of GI inflammation, ulceration, bleeding and other symptoms associated with inflammatory bowel disease (IBD), and it's associated sequelae of diarrhea, fever and pain [0035]. Lichtenberger teaches that the compositions comprising 5ASA and a phospholipid enhance anti-inflammatory benefits of the 5ASA and fortify hydrophobic barrier properties of affected mucosa, which are attenuated in IBD [0035].  Lichtenberger teaches a method for preparing a composition including a phospholipid and 5ASA such as mesalamine, generally, in a weight ratio of 5ASA to phospholipid between about 1:10 and about 10:1, or between about 1:5 and about 5:1, or ratio 2:1 and about 1:2 such as about 1:1 [0036].  Suitable phospholipids include mixtures and combinations of zwitterionic phospholipids including phosphatidylcholines such as 
Lichtenberger teaches preparing the formulation by first making an aqueous solution comprising 5ASA, wherein the aqueous solution is then added to a second container coated with a dried lipid film of PC, and then the resulting mixture is then subjected to vigorous mixing, vortexing, sonication or other means of agitation to form an aqueous lipidic enema suspension for rectal administration [0043].  Thus Lichtenberger teaches a similar process for preparing the formulation as disclosed in the instant application and furthermore teaches a similar end product i.e. a lipidic suspension suitable for rectal (enema) administration [0043] since the instant product is a suspension of lipid particles containing mesalamine.  Thus the prior art product is clearly similar to the instant product and produced in a similar method.  
Thus Lichtenberger discloses an aqueous solution comprising 5ASA and a phospholipid for rectal administration in the form of an enema.
Lichtenberger does not specifically exemplify the combination of DSPC and DPPC as the phospholipid component.  Lichtenberger does not teach the inclusion of Poloxamer 407.
prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus selecting a mixture of DPPC and DSPC would have been seen as selecting an obvious alternative to yield predictable results.
Although Lichtenberger does not teach the inclusion of Poloxamer 407, Lichtenberger teaches that IBD represents a family of ulcerative diseases that affect the colon and distal small bowel and thus treatment involves administration of active agents in the distal gut [0007].  Lichtenberger teaches that the release of 5 ASA can cause its intended therapeutic effect, while the release of the phospholipid helps maintain or restore the hydrophobic barrier of the affected mucosa of the distal gut, inhibits inflammation and promotes healing [0038].  Thus Lichtenberger teaches that 
Charrueau et al. teaches that studies have clearly demonstrated that enemas can deliver drugs up to the splenic flexure and that local application of drugs has several advantages over oral therapy, including delivery of high concentrations to the mucosa and better response rates (page 352).  Charrueau et al. teaches a major disadvantage of an enema is the inconvenience of handling the enema or the incapability of retaining it due to disease (page 352).  Charrueau et al. further teaches that the liquid form requires bed rest after introduction and these problems may be overcome in part by the use of mucoadhesive gel preparations which could result in longer persistence in the colon and less interference with daily life activities (page 352).  Charrueau et al. teaches the preparation of a gel rectal solution to make the formulation bioadhesive to decrease the loss of drug in the colonic lumen to thereby optimize drug absorption, reduce the number of administrations per day, and improve the patient comfort (page 352).  Charrueau et al. teaches that gelling of the rectal solution should remain compatible with easy administration of the preparation which should be fluid at room temperature (page 352).
Charrueau et al. teaches the use of poloxamer 407 for the rectal solution which form micelles at low concentration and clear, thermoreversible gels at high concentrations (page 352).  Charrueau et al. teaches that poloxamer 407 is chemically inert and have very low toxicity and the gel formation process is characterized by a sol-gel transition temperature wherein below this temperature the sample is fluid allowing comfortable and precise delivery and above this temperature, the solution gels (page 
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of   Lichtenberger which teaches an aqueous solution comprising 5ASA and a phospholipid for rectal administration in the form of an enema for the treatment of IBD which represents a family of ulcerative diseases that affect the colon and distal small bowel and thus treatment involves administration of active agents in the distal gut and moreover teaches that components can be included in the formulation such that the active ingredients are released in the distal gut, with the teachings of Charrueau et al. which teaches that poloxamer 407 is a suitable additive for enema preparations which improves the properties of the enema composition by causing gelling of the enema at 
With respect to the amounts if each component as claimed, said amounts are rendered obvious since the prior art teaches the same use as disclosed in the instant application which is for the treatment of inflammatory bowel disease.  Thus an ordinary skilled artisan will necessarily arrive at the same amounts as claimed since the formulation is for treating the same condition.  Please note that it is obvious to vary and/or optimize the amounts of components provided in a composition such that optimal treatment results are achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
.

Conclusion
Claims 2 and 14 are rejected.  Claims 1, 3-5, 7-11 and 15-22 are withdrawn.  Claims 6, 12 and 13 are canceled. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM